DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bud Ehrlich on 4/19/2021.
The application has been amended as follows: 
1.  (Canceled):  

2.  (Currently Amendment):  The system of claim [[1]]12, wherein the instrument is operable to communicate an alarm when the lubricant level is below a threshold level.

3.  (Original):  The system of claim 2, wherein the alarm is an audible alarm.

4.  (Currently Amendment):  The system of claim [[1]]12, wherein the vibration measurement is along an axis normal to the wall.

5.  (Currently Amendment):  The system of claim [[1]]12, wherein the accelerometer consists of a single-axis accelerometer and the vibration measurement consists of a measurement along an axis normal to the wall.

12,wherein the vibration measurement comprises a measurement along more than one axis.
7.  (Canceled):  

8. – 10.  (Canceled):  

11.  (Canceled):  

12.  (Currently Amended):  An aircraft, the aircraft comprising:
an engine connected a gearbox to drive a rotor when the aircraft is operating, wherein the operating aircraft has an inherent forcing frequency;
the[[a]] gearbox comprising a tank;
a lubricant in the tank;
an accelerometer attached to a wall of the tank and operable to measure [[a]]the inherent forcing frequency wall; and
an instrument electronically connected to the accelerometer and operable to communicate a level of the lubricant in the tank responsive to a forcing frequency 

13.  (Canceled):  

14.  (Previously Presented):  The aircraft of claim 12, wherein the accelerometer consists of a single-axis accelerometer.

15.  (Original):  The aircraft of claim 12, wherein the accelerometer comprises a plurality of vertically separated accelerometers.

16.  (Previously Presented):  A method, comprising:
monitoring a lubricant level in an operating aircraft, the aircraft comprising an engine connected to a rotor through a gearbox, the gearbox comprising a lubricant tank;

communicating the lubricant level in response to the measuring.

17. – 20.  (Canceled):  

21.  (Previously Presented):  The method of claim 16, wherein the lubricant level is communicated to a flight computer.

22.  (Canceled):

23.  (Previously Presented):  The method of claim 16, wherein the accelerometer includes two or more vertically separated accelerometers.

24.  (Previously Presented):  The method of claim 16, wherein the communicating comprises communicating an alarm when the lubricant level is at or below a threshold level.

25.  (Previously Presented):  The method of claim 16, wherein the communicating consists of communicating the lubricant level when it is at or below a threshold level.

26.  (Previously Presented):  The method of claim 25, wherein the accelerometer includes two or more vertically separated accelerometers.

27. – 29.  (Canceled):


Allowable Subject Matter
Claims 2-6, 12, 14-16, 21 and 23-26 are allowed over the prior art of record.
The primary reasons for allowance of independent claim 12 is the inclusion of the specific limitations of " an accelerometer attached to a wall of the tank and operable to measure the inherent forcing frequency in the wall; and an instrument electronically connected to the accelerometer and operable to communicate a level of the lubricant in the tank responsive to a forcing frequency measurement received from the accelerometer”, in combination of with all other recited associated elements in an aircraft.
The primary reasons for allowance of independent claim 16 is the inclusion of the specific limitations of "measuring, with an accelerometer, a continuous forcing frequency of the operating aircraft in a wall of the lubricant tank; and communicating the lubricant level in response to the measuring”, in combination of with all other recited associated elements in a method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861